316 So. 2d 214 (1975)
In re Linda GOULD
v.
Arthur GOULD.
Ex parte Arthur GOULD.
SC 1332.
Supreme Court of Alabama.
July 10, 1975.
W.C. McCain, Tuscaloosa, for petitioner.
George W. Nichols, Jr., Tuscaloosa, for respondent.
*215 EMBRY, Justice.
Writ denied.
HEFLIN, C.J., and MERRILL, BLOODWORTH, FAULKNER, JONES, ALMON and SHORES, JJ., concur.
MADDOX, J., concurs specially.
MADDOX, Justice (concurring specially):
I concur in denying the writ solely because our review on certiorari, is limited, generally, to questions of law. By agreeing to deny certiorari, however, I do not wish to be understood as agreeing that the Court of Civil Appeals made correct findings of fact, or that the Court, by dicta in its opinion, correctly stated what is, or should be, the Alabama law in custody fights, when the evidence shows that the party having custody of a child of tender years is living openly in a state of sexual immorality.